We agree with the result but not with all that is said in the opinion. As we view it, appellee could not waive the monthly payments required by the contract, which the record clearly shows he did, and then wait until all the payments were due and give a notice on September 15 that unless appellant paid the whole sum due under the contract, with all delinquent taxes, by October 1, the contract would be forfeited. Under the circumstances shown in the record, the time fixed for such payment was clearly unreasonable.
Appellee followed that notice on October 13 with a declaration of forfeiture and refused to give appellant two *Page 388 
or three weeks' time, requested by him, within which to pay the whole amount due. This placed appellee in the position of having illegally declared a forfeiture of the contract. Under such circumstances appellant had the right to consider the contract wrongfully terminated and rescinded by appellee. In view of this the cross-complaint properly stated a cause of action and it was erroneously stricken.